DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 11/04/2021.
Claims 1-23 are pending. Claims 1, 22, and 23 are independent.
The previous rejection of claims 1-23 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US2013/0332836) in view of Penha (US2016/0360116) and Molgaard et al. (US 2014/0354845).

In regards to claim 1, Cho substantially discloses a method, comprising: 
at an electronic device with a display and a touch-sensitive surface (Cho fig. 2A para[0032]):  
in response to detecting the first input, displaying an editing user interface for the respective display mode on the display (Cho para[0122], displays editing interface), wherein: 
Cho para[0127], displays selected partial sequence of images); and 
the editing user interface for the respective display mode concurrently displays: 
a first area that is configured to display images in the sequence of images (Cho Fig. 1 para[0030], displays image 25 of sequence of image in first area); 
a second area, distinct from the first area (Cho fig. 1 100 para[0029], display area 100 distinct from display area 25), that includes: 
representations of images in the sequence of images (Cho fig. 2A para[0029], displays representation of sequence of images in timeline 100), 
a user-adjustable begin-trim affordance that indicates a first boundary for playback through the sequence of images (Cho para[0039], affordance 110 marks first frame in editing interval), and 
a user-adjustable end-trim affordance that indicates a second boundary for playback through the sequence of images (Cho para[0039], affordance 120 marks last frame in editing interval);
 while displaying the editing user interface for the respective display mode: 
adjusting the media item in accordance with one or more editing inputs (Cho para[0127], edits media item according to edited playback attributes). 
Cho does not explicitly disclose displaying, in a first user interface on the display, one or more images from a media item that corresponds to a sequence of images in a respective display mode, wherein the respective display mode is one of a plurality of user-selectable display modes for the media item that corresponds to the sequence of images, wherein the sequence of images includes a representative image; 
while displaying the one or more images from the media item in the respective display mode, detecting a first input; 

exiting the editing user interface for the respective display mode; and 
displaying the adjusted media item in the respective display mode in the first user interface.  
However Penha substantially discloses displaying, in a first user interface on the display, one or more images from a media item that corresponds to a sequence of images in a respective display mode, wherein the respective display mode is one of a plurality of user-selectable display modes for the media item that corresponds to the sequence of images, wherein the sequence of images includes a representative image (Penha para[0232], displays sequence of images in selected display mode including representative image); 
while displaying the one or more images from the media item in the respective display mode, detecting a first input (Penha para[0524], while displaying images, detects user input to enter editing mode); 
detecting an input to exit the editing user interface for the respective display mode (Penha para[0671], detects input to exit editing mode); 
exiting the editing user interface for the respective display mode (Penha para[0671], exits editing mode to selected playback mode); and 
displaying the adjusted media item in the respective display mode in the first user interface (Penha para[0671], displays edited media item in selected playback mode).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
Cho does not explicitly disclose a representative-image-selection affordance that is configured to select the representative image in the sequence of images via a position of the representative image-selection affordance in the second area,

However Molgaard et al. substantially discloses a representative-image-selection affordance that is configured to select the representative image in the sequence of images via a position of the representative image-selection affordance in the second area (Molgaard et al. para[0081], affordance (slider) is used to select representative (dominant) image),
wherein, in the second area, the representative-image-selection affordance, user-adjustable begin trim affordance and user adjustable end trim affordance are movable within a slider in the second area (Molgaard et al. fig. 8 para[0084]-[0085] and [0098], slider used to mark representative image and images at beginning and end of sequence).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the editing method of Cho with the display method of Penha and the dominant image identification method of Molgaard et al. in order to highlight an important image to represent a group of images (Molgaard et al. para[0006]). 

In regards to claim 2, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein the first area displays a preview of the media item that shows how the media item will be displayed in the respective display mode, wherein the preview includes content from multiple images in the sequence of images (Cho para[0030]).  

In regards to claim 3, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein the editing user interface for the respective display mode concurrently displays a plurality of image adjustment affordances which, when activated, provide access to image adjustment functions (Cho para[0041]).  


while displaying the editing user interface for the respective display mode, detecting an input that corresponds to adjustment of the begin-trim affordance (Cho para[0044]); and, 
while detecting the input that corresponds to adjustment of the begin-trim affordance, ceasing to display a preview of the media item in the respective display mode in the first area and displaying, in the first area, a representation of an image that corresponds to a location of the begin-trim affordance in the representations of the sequence of images (Cho para[0044]).  

In regards to claim 5, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 4, including: 
detecting an end of the input that corresponds to adjustment of the begin-trim affordance (Cho para[0044]); and, 
in response to detecting the end of the input that corresponds to adjustment of the begin-trim affordance, displaying a second preview of the media item in the respective display mode in the first area, wherein the second preview includes a subset, less than all, of the images in the sequence of images, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to a current position of the begin-trim affordance (Cho para[0047]).  

In regards to claim 6, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein, in accordance with a determination that the respective display mode is a loop display mode, the editing user interface for the respective display mode that is displayed in response to detecting the first input is an editing user interface for the loop display mode, and the method includes: 
Penha para[0248]); 
while displaying the sequence of images looping in the first area in the editing user interface for the loop display mode, detecting an input on the begin-trim affordance (Penha para[0248]); and, 
while detecting the input on the begin-trim affordance: 
ceasing to loop the sequence of images in the first area (Penha para[0248]); 
adjusting a position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 7, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 6, including: detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying a subset, less than all, of the images in the sequence of images looping in the first area, wherein the subset does not include images in the sequence of images that occur before an image that corresponds to the adjusted position of the begin-trim affordance (Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
 

In regards to claim 8, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein, in accordance with a determination that the respective display mode is a back-and-forth display mode, the editing user interface that is displayed in response to detecting the first input is an editing user interface for the back-and- forth display mode, and the method includes: 
displaying the sequence of images repeatedly playing forward and then backward in the first area in the editing user interface for the back-and-forth display mode (Penha para[0248]); 
while displaying the sequence of images repeatedly playing forward and then backward in the first area in the editing user interface for the back-and-forth display mode, detecting an input on the begin-trim affordance; and, while detecting the input on the begin-trim affordance: 
ceasing to play the sequence of images forward and then backward in the first area(Penha para[0248]);
 adjusting the position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
 
In regards to claim 9, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 8, including: detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying a subset, less than all, of the images in the sequence of images playing forward and then Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).
 
In regards to claim 10, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein, in the second area, the representation of images in the sequence of images comprises a linearly arranged sequence of representations of images, and the representative-image-selection-affordance is positioned between the user-adjustable begin-trim affordance and the user adjustable end-trim affordance in the linearly arranged sequence (Molgaard et al. fig. 8 para[0084]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the editing method of Cho with the display method of Penha and the dominant image identification method of Molgaard et al. in order to highlight an important image to represent a group of images (Molgaard et al. para[0006]). 

In regards to claim 11, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein, in the second area, the representations of images in the sequence of images comprises reduced scale representations of the images in the sequence of images (Molgaard et al. fig. 5 para[0067]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the editing method of Cho with the display method of Penha and the dominant image identification method of Molgaard et al. in order to highlight an important image to represent a group of images (Molgaard et al. para[0006]). 

In regards to claim 12, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein the editing user interface includes a volume affordance that, when activated, toggles sound for the media item on and off (Penha para[0175]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 13, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein: 
the sequence of images in the media item was taken by a camera (Penha para[0013]); 
the sequence of images includes one or more images acquired by the camera after acquiring the representative image (Penha para[0013]); and 
the sequence of images includes one or more images acquired by the camera before acquiring the representative image (Penha para[0013]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 14, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 13, wherein, in accordance with a determination that the respective display mode is a live-photo display mode, the respective editing user interface that is displayed in response to detecting the first input is an editing user interface for the live-photo display mode, and the method includes: 
displaying the representative image of the sequence of images in the first area in the editing user interface for the live-photo display mode (Penha para[0248]); 
Penha para[0248]); and, 
while detecting the input on the begin-trim affordance: 
ceasing to display the representative image in the first area (Penha para[0248]); 
adjusting the position of the begin-trim affordance in the second area in accordance with the input on the begin-trim affordance (Penha para[0658]); and 
displaying, in the first area, an image in the sequence of images that corresponds to the position of the begin-trim affordance in the second area (Penha para[0658]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 15, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 14, including: 
detecting an end of the input on the begin-trim affordance (Penha para[0248]); and, 
in response to detecting the end of the input on the begin-trim affordance, displaying the representative image in the first area (Penha para[0248]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 16, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 14, wherein: 
while displaying the editing user interface for the live-photo display mode, detecting an input directed to a respective range-trim affordance, wherein: 
Penha para[0028]); and 
the input has a respective magnitude (Penha para[0211]); and, 
in response to detecting the input directed to the respective range-trim affordance: 
in accordance with a determination that the respective magnitude of the input corresponds to movement of the respective range-trim affordance by a first amount that is less than a distance between the start location of the respective range-trim affordance and the representative-image-selection affordance, moving the respective range-trim affordance by the first amount (Penha para[0212]); and, 
in accordance with a determination that the respective magnitude of the input corresponds to movement of the respective range-trim affordance by a second amount greater than the distance between the start location of the respective range-trim affordance and the representative-image-selection affordance, moving the respective range-trim affordance by the second amount and also moving the representative-image-selection affordance (Penha para[0213]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 17, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 14, including: while detecting an input directed to the representative-image-selection affordance, displaying, in the second area, an indicator for a current representative image of the media item when a location of the representative-image-selection affordance in the second does not correspond to a representation of the current representative image of the media item (Cho para[0046]).  


while detecting an input directed to the representative-image-selection affordance, in accordance with a determination that the representative-image-selection affordance is within a predetermined distance to a position that corresponds to the representation of the current representative image of the media item, snapping the representative-image-selection affordance to the position that corresponds to the representation of the current representative image of the media item (Penha para[0313]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 19, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 18, wherein the electronic device has one or more tactile output generators, and the method includes: generating a tactile output when the representative-image-selection affordance snaps to the position that corresponds to the representation of the current representative image of the media item (Penha para[0080]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined editing method of Cho with the display method of Penha in order to expand interaction with images (Penha para[0006]).

In regards to claim 20, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, including: 
while displaying the editing user interface for the respective display mode, detecting an input to display editing user interface options (Cho para[0039]); 
Cho para[0041]); 
detecting an input on the first editing-display-mode affordance (Cho para[0043]); and, 
in response to detecting the input on the first editing-display-mode affordance, changing the editing user interface from the editing user interface for the respective display mode to an editing user interface for a display mode that corresponds to the first editing- display-mode affordance (Cho para[0043]).  

In regards to claim 21, Cho as modified by Penha and Molgaard et al. substantially discloses the method of claim 1, wherein trimming the sequence of images in the media item also trims corresponding audio in the media item (Cho para[0114]).  

Claim 22 recites substantially similar limitations to claim 1. Thus claim 22 is rejected along the same rationale as claim 1.

Claim 23 recites substantially similar limitations to claim 1. Thus claim 23 is rejected along the same rationale as claim 1.

Response to Arguments
Applicant's arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178